UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                              No. 15-1822


JORGE ALBERTO MARTINEZ-GALVAN,

                Petitioner,

          v.

LORETTA E. LYNCH, Attorney General,

                Respondent.



On Petition for Review of an Order of the Board of Immigration
Appeals.


Submitted:   April 19, 2016                 Decided:    April 28, 2016


Before KING and    SHEDD,   Circuit   Judges,   and   HAMILTON,   Senior
Circuit Judge.


Petition dismissed in part and denied in part by unpublished per
curiam opinion.


Ronald D. Richey, LAW OFFICE OF RONALD D. RICHEY, Rockville,
Maryland, for Petitioner.   Benjamin C. Mizer, Principal Deputy
Assistant   Attorney  General,   Terri  J.  Scadron,  Assistant
Director, Richard Zanfardino, Office of Immigration Litigation,
UNITED STATES DEPARTMENT OF JUSTICE, Washington, D.C., for
Respondent.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

       Jorge   Martinez-Galvan,                a    native      and   citizen     of    Mexico,

petitions for review of an order of the Board of Immigration

Appeals    dismissing        his     appeal            from    the    Immigration       Judge’s

denial of his requests for asylum, withholding of removal and

protection under the Convention Against Torture.

       Martinez-Galvan first challenges the agency’s determination

that    his    asylum        application               is    time-barred    and        that    no

exceptions applied to excuse the untimeliness.                                  See 8 U.S.C.

§ 1158(a)(2)(B) (2012); 8 C.F.R. § 1208.4(a)(2) (2015).                                 We lack

jurisdiction to review this determination pursuant to 8 U.S.C.

§ 1158(a)(3)         (2012),      and     find         that    Martinez-Galvan         has    not

raised any claims that would fall under the exception set forth

in 8 U.S.C. § 1252(a)(2)(D) (2012).                            See Gomis v. Holder, 571

F.3d 353, 358-59 (4th Cir. 2009).                            Accordingly, we dismiss the

petition for review with respect to the asylum claim.

       Martinez-Galvan            next    challenges            the   conclusion       that    he

failed to establish eligibility for withholding of removal and

protection      under       the    Convention               Against   Torture.         We     have

thoroughly     reviewed        the       record        and    conclude    that    the       record

evidence      does    not    compel        a       ruling      contrary    to    any    of     the

agency’s factual findings, see 8 U.S.C. § 1252(b)(4)(B) (2012),

and that substantial evidence supports the Board’s decision, INS

v. Elias-Zacarias, 502 U.S. 478, 481 (1992).                               Accordingly, we

                                                   2
deny the petition for review in part for the reasons stated by

the Board.      See In re: Martinez-Galvan (B.I.A. June 25, 2015).

     We therefore dismiss in part and deny in part the petition

for review.       We dispense with oral argument because the facts

and legal contentions are adequately presented in the materials

before   this    court   and   argument   would   not   aid   the   decisional

process.

                                              PETITION DISMISSED IN PART
                                                      AND DENIED IN PART




                                      3